10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 1of15

**§ 362 INFORMATION SHEET**

LISA ANN HENSON

DEBTOR

CASE NO.: BK-S-19-12871-BTB
CHAPTER 7

CREDITOR, HLS OF NEVADA LLC dba NEVADA WEST FINANCIAL

MOVANT

 

 

Certification of Attempt to Resolve the Matter Without Court Action

Moving counsel hereby certifies that pursuant to the requirements of LR 400(a)(5), an attempt has
been made to resolve the matter without court action, but movant has been unable to do so.

Date: August 29, 2019

/s/Christine A. Roberts
Attorney for Movant

Signature:

 

 

PROPERTY INVOLVED IN THIS MOTION:
; Debtor’s Counsel _ X

NOTICE SERVED ON: Debtor(s)__X
DATE OF SERVICE: 08/29/2019

 

YES
Trustee x

 

 

 

 

MOVING PARTY’S CONTENTIONS:

The EXTENT and PRIORITY OF LIENS:

1" $8.507.94
and

gid

qh
Other:
Total Encumbrances: N/A

APPRAISAL of OPINION as to VALUE:
Cram Down Value

DEBTOR’S CONTENTIONS:
The EXTENT and PRIORITY OF LIENS:

 

1° N/A
nd
34
qin
Other:
Total Encumbrances:

APPRAISAL of OPINION as to VALUE.

 

 

TERMS of MOVANT’S CONTRACT
with the DEBTOR(S):

Amount of Note: $10,366.44

Interest Rate: 18%

Duration:_60 months

Payment per Month: $263.28

Amount in Arrears:

Date of Notice of Default: 07/10/2019

SPECIAL CIRCUMSTANCES:
2009 FORD MUSTANG
Vin # 4ZVHT80N095126151

SUBMITTED)BY: Christine A. Robe
SIGN Wie

 

DEBTOR’S OFFER of “ADEQUATE
PROTECTION” for MOVANT

SPECIAL CIRCUMSTANCES:

SUBMITTED BY:
SIGNATURE:

 

 

 

 

309855-v]

 

 

 
10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 2 of 15

The Law Offices of Christine A. Roberts PLLC Electronically Filed: August 29, 2019
Christine A. Roberts, Esq.

Nevada Bar No: 6472

3815 S. Jones Blvd. Suite 5

Las Vegas, NV 89103

Telephone: (702) 728-5285

Email: christine@crobertslaw.net

 

Attorneys for HLS of Nevada LLC dba Nevada West Financial

UNITED STATES BANKRUPTCY COURT
District of Nevada

In Re CASE NO.: BK-S-19-12871-BTB

LISAANN HENSON Chapter 7

Debtor. MOTION FOR RELIEF FROM THE

AUTOMATIC STAY

Hearing Date: October 8, 2019

Hearing Time: 10:00 a.m.

ee ee ee ae Ne ee ae ee ee Se See ee ee Se ee Se

 

 

 

COMES NOW, HLS of Nevada LLC dba Nevada West Financial (“Creditor’’), by and
through its attorney, Christine A. Roberts, of The Law Offices of Christine A. Roberts PLLC, and
hereby requests an Order for Relief from the Automatic Stay. This Motion is based upon the entire
case file, the Declaration of Mathew Kane, the points and authorities contained herein, and any oral
argument the Court may wish to entertain.

MEMORANDUM OF POINTS AND AUTHORITIES
I. STATEMENT OF FACTS
1. On or about May 8, 2019, the Debtors filed this Chapter 7 Voluntary Petition and an

order for relief was entered.

346400-v1

 
oo 4 ND

©

10
1]
12
13
14
15
16
17
18
19
20
21
22
ea
24
25
26
27
28

 

 

Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 3of15

2 On or about March 1, 2017, Debtor, Lisa Ann Henson entered into a Vehicle Sale
Agreement with Nevada West Financial for the 2009 Ford Mustang Vin #4 1ZVHT80N095126151 in
the amount of $10,366.44. (A copy of the agreement is attached hereto and incorporated herein as
Exhibit “1”).

3. The agreement term commenced on March 31, 2017 and continued until February 28,
2022. According to the contact the Debtor agreed to pay $263.28 monthly at an annual interest rate
of 18%. The loan payoff, including interest as of August 28, 2019, is $8,507.94.

4, Creditor has not received payment on the vehicle in 49 days.

3; Debtor is paying their filing fees in installments. The last payment is due September
5, 2019, but Debtor has not made their installment payments, so Debtor is unable to receive a
discharge.

6. Debtor had initially indicated to Creditor that she would sign a reaffirmation
agreement, but has since declined to do so.

de Nevada West Financial is now seeking an order for relief from the automatic stay to

allow Creditor to proceed in a voluntary turnover of the vehicle or a repossession process.

I]. ARGUMENT
A. The Creditor is Entitled to Relief from the Automatic Stay for “Cause” Under Section
362(d)(1).

Section 362(d)(1) and (2) are stated in the disjunctive. A creditor may seek relief for cause
pursuant to Section 362(d)(1). A creditor is also entitled to relief for an interest in the property and
the property is not necessary to effective reorganization. In re Sedona San Carlos Development
Company, 59 B.R. 113, 114 (D. Ariz. 1986).

11 U.S.C. Section 362(d)(1) provides

(d) On request of a party in interest and after notice and a hearing,
the court shall grant relief from the stay and provided under
subsection (a) of this section, such as by terminating, annulling,
modifying, or conditioning such stay -

(1) for cause, including lack of adequate protection of an
interest in property of such party in interest;

~ 2
346400-v1

 
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-12871-btob Doc17 Entered 08/29/19 11:50:48 Page 4 of 15

Creditor, Nevada West Financial’s security interest in the subject vehicle is evidenced by
certificate of title. (A copy of the Certificate of Title is attached hereto and incorporated herein as
Exhibit “2”). Debtor has been in default to the Creditor. Debtor failed to make timely payments.
There is no equity for the Debtor or the Debtor’s estate. Nevada West Financial is now seeking an
order for relief from the automatic stay to allow Creditor to proceed in a voluntary turnover of the
vehicle or a repossession process. Cause exists as there is no adequate protection for Creditor. This is
a Chapter 7 case so there is no reorganization. (A copy of the “Proposed” Order is attached hereto
and incorporated herein as Exhibit “3”’),

B. The Creditor Has No Adequate Protection

The Creditor’s interest in the vehicle is not adequately protected. The Debtor has failed to
provide adequate protection for Nevada West Financials interest by making adequate payments. The
value of the vehicle is decreasing while the debt to Creditor increases. Therefore, Creditor is entitled

to stay relief pursuant to 11 U.S.C. Section 362(d)(1).

WHEREFORE, HLS of Nevada LLC dba Nevada West Financial prays for judgment as
follows:
i. For an Order granting relief from the automatic stay pursuant to 11 U.S.C. Section

362(d) to continue to exercise its right in the repossession process against the Debtors.

ii. for an Order binding and effective despite any conversion of this bankruptcy case;
ill. for such other relief as this Court deems appropriate.
Dated: August 29, 2019 LAW OFFICES OF CHRISTINE A. ROBERTS
By: /s/ Christine A. Roberts

 

CHRISTINE A ROBERTS, ESQ.
Attorneys for HLS of Nevada LLC dba
Nevada West Financial

346400-v 1

 
Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 5of15

EXHIBIT “1”
Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 6 of 15

 

 
 

ABT e essa ld

 

 

 

 

 

 

 

 

 

 

 

    
  

    

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

    

     
 

 

 

 

 

 

 

 

 

 

 

 

Si ee PAS ea a ae
Buyer's Name(e} LISA ANE HENSON CREDITOR: OPEN LOT
Name: | Address: 6970 BOULDER H¥Y
Address. i050 WHITNEY RANCH DR APT #3013 | City LAS VEGAS County, CLARK
City: HENDERSON County. CLARK | State: RY Zip: 89322
State: av Zip, 89014 | Phone: ¢ 702 816-5900
Bus. Phone: ( ) Res. Phone | _ _
SrET ,
Steck Now RS2676 0 Salesman: THOMAS JAMES Date _-O3 01/2037
ATES DISCLOSURE MADE IN COMPLIANCE WITH FEDERAL TRUTH-IN-LENDING ACT
Your Payment Schedule will be: (@} means an estimat
ANNUAL Number of Payments | Amount of Payments When Payments Are Due
PERCENTAGE The cost of your
RATE credit as a yearly rate: 59 263.28 MONTHLY BEGINBIEG 03/31/17
1 263.28 |
18.000 4% 3.2 2/28/22
FINANCE oO
The dollar amount INSURANCE AND DEBT CANCELLATION: Credit life insurance, credit disability insurance and debt
CHARGE the credit will cost you: cancellation coverage, which is also known as GAP coverage, are not required to obtain credit, and will not
you :
be provided unless you sign and agree to pay the additional cost.
$ 5430.36 Type | Premium Term | Signature{s),
Credit lite: | want acl msttment is hypothec.
Ai 1ce 8 Caldors, Aechite
COTE The amount of credit - 2 B/A Bey ppsuranes: cone B2He-—- —___
Financed provided to you or on Joint credit We want join Fal for borra
your behalf: life: $ H/A B/ Acredit iife insuray SuaRERLO
$ Credit disability: | want credit > West Financia)
TU366 44 $ N/A 8// Adisability insurance: Banc Se
Total Of The amount you will Credit life | want credit life and |
Payments have paid after you and disabifty: |$ N/A H/Risability insurance: Oe
i have made ail caymanis ; eet i ~ (SIGNATURE
as scheduled: Joint credit life ; We want joint credit
and disability: |5 H/A ate and single
I § 1572680 it B/ isability insurance’ —sienafures) SS dt
Debt ene | Lwant debt cancellation
ata The tot : coverage (G, s 5 | coverage
Sale Coa oncredt | (coverage) 259-00 | 69 (GaP Coverage. Caterers
a es including your . You may obtain property insurance from anyone you want that is acceptabie tethe Creditor on page 1 of 2.
Price down payment If you get the insurance from the Creditor you will pay $ H/A _ sand the term of the

2 2200.60] insurance will be H/A :

17996 _80 SECURITY: You are giving a security interest in the goods or property being purchased.
C] if checked, you are giving 2 security interest in.

 

 

 

 

LATE CHARGE: If 2 payment is more than 10 days late, you will be charged $15 or 8 percent of the payrnent, whichever is less.
PREPAYMENT: |f you pay off early, you will not have to pay a penalty
See your contract documents for any additional information about nonpayment. default, any required repayment in full before the scheduled date. and penalties.

SECTION C: ITEMIZATION OF AMOUNT FINANCED Th lL INS yh Lhe
4 Lipa Tada 3a)

 

 

 

 

   

 

 

 

 

 

mole.

 

 
  

 

 

 

 

 

1. Vehicie Selling Price... nemo — 20285 90- si!
Pius Documentary Fee. § 640 90 This contract is made the 01 (day) of MARCH __ (month),
(This charge represents cosis and profit two the dealer for items such as inspecting, of __904 Gear), between you, the Buyer(s) shawn on page 1 of 2, and us, the Seller
cleaning, adjusting vehicles and preparing documents related te the sale.’ shown as Creditor on page 1 of 2.Having been quoted a cash price and a credit price and
Plus: Emissions inspection Fee... $ 24.95 having chosen to pay the credit price (shown as tie Total Soles Price in Section B on page
PlusOther( ess S B/A 1 of 2), you agree to buy and we agree to sell, subject to ail the terms of this contract, the
Plus: Other f a H/A following desorbed vehicle. accessories and equipment (all of which are referred to in this
PlussOther( 5 SYA contract as “Collatera!)
Total Taxable Sepang Price oc cccccescusen sunseesucessnanee sneee §___ 16959 .95
2. Total $8165 Tax cess. cscencuememnememneenunasngninsninennn seen $ S324 Newor Used: USED — Yearand Make: 2009 FORD
3.. Amounts Paid to Publier Officials
a. Tithing Fee. 5 9.25 ” se “ .
a Fe “ £9 . se 2DR crip No. Cy a
b. Reyssiration Fee u$ oB/A Series. MUSTANGody Styic E No. Cyl S—
Other ( LICENSE) 5 N/A
TOTAL OFFICIAL FEES (Ade 3a through 3¢) ec. een $ _ 29 25 If truck. ton capacity: =
4. Optional nontaxable fees or charges
a =. Manufacturer's Serial Number: 4 2VEFPFEONO098126157
, oe “ fa « ¢ ' : a
» ccs : _____§/B Use for which purchased: | Personal *] Business (77 Agnculture
de _ SR INCLUDING
a Ss n/a [3 Sun/Moon Reot L] Air Conditioning (_] Automatic Transmission
Fe ee ee ee (Power Steering [7] Power Door Locks [_] Power Seats
Total optional nontaxable fees or chames (Add da through 4) §__ 425.00 i Power Windows fl Tilt Wheel El Vinyl Top
5, TOTAL CASH SALES PRICE... Lei 2230749 iE] Cassette (_] Cruise Control T] AM/FM Stereo
6. Gross Trade-In Allowance... nan =

 
Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 7 of 15

b. _ _ "s - —_#/A Manuiacturers Serial Number T4VPTSONG951276153 _

 

 

c ee Use fur which purchased © xP sonai _] Business “7 Agnculture
OF oe ee eee INCLUDING:
: a a wie E/A C Sun/Moon Roof = Au Cancitioning Ll Automatic Transmission
Total optional nontaxable fees or cheraes Add aa our § _ $25.08 LJ Power Steering & Power Door Locks Ci Power Seats
5. TOTAL CASH SALES PRICE. Seemmeenl SEBS Aa, O Power Windows | Tit Wheel Lj Viay! Top
ve (_] Cassette [J Cruise Control C] AM/FM Stereo

6. Gruss Trade-in Allowance.,

 

(5 Compact Disc Player

 

 

 

 

 

  

YEAR ‘MAKE «MODEL A
Less Pier Credit or Lease Balance.....$ 9.09 BLACK Color Tires Lic N
Net trace in Allowance (If negative enter O and se2 line al § 0.90 “ee
7. Down Payment (Other Than Net Trade-in Allowance): —— You, severally and jointly, promise to pay to us the Total of Payments ishowa in
a Trade-In Sales Tax Credits Section B) according to the Payment Schedule (also shown in Section B). untii
be Cash: - --—-H/A Paid in full, together with interest after maturity al the Annual Percentage
esidbartass ic Rebate 5 —2200_00 Rate disclosed on page 1 of 2.
a coe
d. Deferred Down Payment.......§ To secure such payment, you grant to us a purchase money security interest
&, Other { 1.8 ——— 400 under the Uniform Commercial Cade in the Collateral and in all accessions to
ti sat JAMA DE = AR and proceeds of the Collateral. | j i i
Down Payment (Add 7a through Je)... ee p oF the Collateral. insurance in which we or our assignee are
Ree is SAVY Aiea gh 7e) ~3 2999 po named as beneficiary or loss payee, including any proceeds of such insurance
i NET TRADE-IN ALLOWANCE (Add 6 and Toc tveamme.§ or refunds of unearned premiums, or both. are assigned as additional security
9. UNPAID BALANCE OF CASH SALES PRICE voce’ 22H 10 for this obligation and any other obligation created in connection with this sale
(Subtract 8 from Sin... semen 10107 44 We. our successors and assigns, hereby waive any other security interest or
10. Plus Optional Insurance and Debt Cancellation Charges* a mortgage which would othenwise secure your obligations under this contract
a (Chest Life insurance Premium except for the security interests and assignments granted by you in this contract.

Paid to [ _ W/A)Term( NVJA) 5 RA Agdress where Collateral will be located:
b. Credit Disability Insurance Premium

Paidte(____ AA) Term {_ WB) oS _B/a Street .
c. Debt Cancellation Coverage (GAP Coverage) —1050_SHITNEY RASCH DP aD gypmARsoR
Ce .

Paid ta Term(s __255 00

d. Other Insurance County CLARE State BA
Paidto{ _ Term {. Jaa H/A :

=m r i
Total Optional Insurance and Debt Cancellation Charges Your address after receipt of possession of Collateral:

 

 

(Add Wa through 100) .cscscmnnesnmnnnsnmitivenieens ces 5 _ 259 op

11. Other Arnaunts Financed* Sireet 1050 WHITNEY RANCH DR_ADTCi¥smemERsoN
a. Prior Credit or Lease Balance a
Paid to { Se ge ae) Hs
b. “ _ County [LARK | _ State spy __
. ,
Poidhto(______ . Jo S$ .__ B/R NOTICE OF RESCISSION RIGHTS (Option to Cancel)
PidtoL__ Beate th $A ifike Buyer signs here, the notice of rescission rights on page 2 af 2 is

applicable to this contract.

Buyer's SignatureX __ PLE LEE EE

Tota! Other Amounts Financed (Add Nathrough ticdk$ oo_

12. TOTAL AMOUNT FINANCED (Add 9, 10, and 11) seco $ 10366 44
* Seller may retain or receive a portion of this amount.

 

Co-Buyer's SignatureéX—— —_
STATE DISCLOSURE REQUIREMENTS: The provisions of Section 8 and Section C are incorporated into this agreement for Purposes of state disclosure recuiremenis.

Additional Terms and Conditions: The additional terms and conditions set forth in this contract are @ part of this contract and are incorporated herein by reference.
OPTION: You pay no Finance Charge if the Total Amount Financed, Item No. 12, Section C, is paid in full on or before the (day) of
(month) of (year) SELLER'S INITIALS:

 

 

 

   
 
 

         
     

<i Hf checked, you agree to use electronic records and electronic signatures ta document this contract. Your electronic Signatures on electronic records wail have the same effect as signatures on paper documents.
We may designate one authoritative copy of this contract. If we Go, the authoritative copy will be the electronic copy in'a dacument management system we designate for stonng authontative copies. We may conven
the authortatve copy to a paper orignal. We will do sa by panting one paper ceny marked “Onginal ” Thie paper Sniginal wall have your electronic signature on & ILvall have the same eHlect as you had signed it
Onginalty on paper. If you agree to use electronic records and electronic signatures, we will comply with all applicable federal, state and local law and regulations

UPON ENTERING INTG THIS CONTRACT, YOU WILL RECEIVE A PAPER COPY GF THE ORIGINAL CONTRACT ELECTRONICALLY SIGNED AND COMPLETE
WITH ALL TERMS, CONDITIONS AND DISCLOSURES TO TAKE WITH YOU.
Da not sign thi t bef d it or if it cantai hank L a ven titled t leted f thi t. if th
@ not Sign this agreement before you read it or if it cantains an ank Spaces. You are entitled to a completed cony of this a reement. U pay the
amount tue hefore ihe sthe uled tote of maturity of the indebtedness 3nd you are not in default in the terms of the contract tar more iad 3 thonths,
ee are entitied to a retund of the unearned portion of the finance chara. if JoH fall fo periorm pour obligations under this agreement. the venicle may
repossessed and you may be liable for the unpaid indebtedness avidenc y this agreement.
ltyou ate buyiny a used vehicle with this contract, as inuicated in the descnphua of the vehicle on pace | 4! 2, federal fegulabon may require a specall huyer’s quice te be asplyed on ine vances.
THE INFORMATION YOU SEE ON THE WINDOW FORM £98 THIS VEHICLE iS PART OF THIS CONTRACT. INFORMATION ON THE WIRDOW FORM OVERRIDES ANY CONTRARY
PROVISIONS IN THE CONTRACT GF SALE
The text of the preceding fwo paragraphs is set ferth below in Spanish’
Si usted esta comorando un vehicula usaco mediante este contrata Sequin la descnpcidn del vehiculo an li pagina 1 de 2, la fey federal podra exigir que la ventanilla demuastre una quia esperial
para cl comprador -
LA INFORMACION QUE USTED VE EN LA FORMA DE YENTANILLA PARA EST: VEHICULO ES PARTE DE ESTE CONTRATO (A INFORMACION EN LA FORMA RE VENTANILLA DOMING
CUALESQUIER ESTIPULACION CONTARIA EN EL CONTRATG DE VENTA
BUYER AND CO-BUYER ACKNOWLEDGE RECEIPT OF A TRUE AND COMPLETELY FILLED-iN PAPER COPY OF THIS CONTRACT AND THE DISCLOSURE
ON aage 1 of 2 AT THE TIME OF SIGNING.
LIABILITY INSURANCE-GOVERAGE FUR BODILY INJURY AND PROPERTY DAMAGE CAUSED TO OTHERS IS NOT INCLUDED UNLESS OTHERWISE INDICATED IN SECTION ¢

 

 

  
  

 

 

~~ wy
Buyer: (X See Daie: “earreoi7 Co Buyer A —.. Date: eat
Creditor: --9DER Lor = Date nemyepie_ By: Xo fee Tile _ renege
BPI Custom Printing - Form #SAIZN-NV - (Rew. 11/12) (Reprint 4/16) = (800) 339-9688 Nationwide « {800} 296-3316 Northern Cahtoriva « wen oprcustampennny.cum
The Printer makes no warranty, expressed or imphed as to content or fines ter purposes of thus form Consul! your own legal counsel Nem 618 NY
PAGE 7

ORIGINAL
Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 8 of 15

=

ADDITIONAL TERMS AND CONDITIONS
Simple Interest Contract: This is = simple interes! coniraci. The Finance Charge. Tolai ol Payments and Payment Schedule set forth in the disclosures on page 1
of 2 may differ The ‘inal payment may differ depending upon the dates payments are recewed and events which occur atter this contract 's mace. For exampie
early payments will have the effect of reducing your final paymeni, while late Payments will cause your final payment to be higher. Your prormuse requires you lo pay
the final payment on the gate due which payment will be equal to aii unpaid sums due under this contract, even if the emount of the final payment differs from the
amount at fina’ payment disclosed on page 1 of 2 of this contract :
Default: i] you defaut in the performance of this agreement, because (1: you fait to make a payment later then 30 days past the uate required by the agreement. or
{2) the prosrect of payment. periormance or realization cf collateral is significantly impaired (the burden of establishing the prospect of significant impairment is on
the Seller) we may at our option and without notice &f Gemand (1) dectare all unpaid sums immeriately due and Payable 12) hle sul against you for s!! ungad sums
and \3) lake immeciste possession of the vetucle Upon taking possession of the venicle ana giving nolice aS pravigec by law, d you do nol redeem the venicie. we
wilt sell it at pudlic or private sale. We may purchase the vehicie al ary sale. The proceeds cf the sale will be applied tirst to the expenses of retaking. reconditioniny.
Storing anc seiling the praperiy. ana the remainder will be applied to ihe unpaid sums owing under this contract. Aliorney’s iges and court costs are allowed too. It
there is any money left over (surplus). it will be puid to you. if a balance slill remains owing, you promise to pay thal balance upon demand. if you default or breach
this agreement, you agree tc pay finance charges at the Annual Percentage Rate shown on page 1 of 2 until all sums owing us are paid in full. Our remedies are
cumulative and taking of any action is not a waiver and does nol Prohibit us from pursuing any other remedy. You promise to pay reasonatle collection costs and
expenses, including attorney's fees, if you default under this agreement. II suil is filed. you agree thal attorney's fees and costs will be awarded to ihe Prevailing party
if the vehicle is repossessed we may store personal property found in the vehicle for your account and at your expense and. if you co not claim ine property within 90
days aher the repossession, we may dispose of the Personal property in any manner we deem appropriate without liabinty te you .
Delinquency and Collection Charges: You wili pay a delinquency charge equal to the lesser of $15 or 8 percent of any insiaiiment ia default tor more than 10 days
It you default as desenbed in the preceding paragraph and we refer this contract lor collection to ar altorey whois nel our salaneéd employee or a salariea empiover
of the holder of this contract, you will pay reasonable attorney's fees pius court costs. and reasonable collection costs to the extent not prohibited by law
Demand for Full Payment and Additional Remedies on Default: If you default under this contract, at the time of the default of ary time alter default (if ihe delact
has not been cured previausly) we may require immediate payment of the unpaid portion of the amount you owe us Hf there is any money left over (surplus) it wil
be paid to you. On any aefault, we will have ail the remedias of a secured party under the Uniform Commerciai Code | the casn once on page 1 of 21s $1,000 or
less, you wii not be personally liable for any deliciency incurred in a sale after repossession
Ownership of the Collateral: You represent that there are no liens, claims or encumbrances on the Collateral excep: for the secunty interes:
contract fo us and you further represent that you naye executed ne financing slatement covey the Collateral except for one reiatin ine at
Location and Use of Collateral: You agree io notily us in waiting of any change oi your address or of any change in locaton of ihe Colateral. Uniess you Hrs:
have received our written consent, you.may not permanently lake the Collateral aut o! ie Siate shown in Section D in the section entitled “Address Where Coilaiera’
Will Be Located’and you may not sell, ‘ease or atherwise dispose of the Collateral or any part of it by any means You vali comply with all laws. ordinances, sequia-
lions and orders relating to the Collatéral You will keep the Collateral in good condition and wili not alter or substantially modity 1 oF conceal it You will not allow any
other security interest-on.the CollateraliBesides the securily interest granted to us under this contract
inspection of the Collateral: We-mayingpect the Collateral at any reasonable time
Taxes: You are responsible ‘or and wail pay when due ail taxes ang assessments jevied or ine Collateral H you tad. dose we May Bay any Suc
on your behalf, An amount equal lo that which we pad will be added Io the Total of Paymerts then owing. and you wil be charged a
we paid at the highest lawtul contract rate
Property Insurance: | keep the Collateral insirec against such asks and in sien
2hcose aporove. As incieated in Saction 6, il you choase, we will sbtan propeny insure! ior you @f ihe gremium shown Whether tne insurar
you Of by us, you will pay ail premiums for this insurance when the premiums are due ang payable. If you provide propery insurance, you will deliver the poiicie
US as additional securly and will provide ug with receipts showing payment of premums. !f you do not obtain the insurance or pay the premiums we may rise lee
you, Hf we do Ihis. 2m amount equal io thai which we have paid for the premiums will be added to the Total of Payments ther g and a finance charge af the
highest lawlui rate will be charged on that amount It we do not obtain the insurance. nane of aur other rights and remedies wr) be prowwd Yuu agree tral a
proceeds irom insurance are lo De used ic eiiher “epar or replace ihe vehicie. Whelher or aci the vehicie is sures, you must pay far iti i. daimanes
destroyed |° you deiault (as described on page 2 af 2), we may cancel the insurance and Erecit any insurance prenvum ‘funds te ine unpaia oalance of this cantract
LIABILITY INSURANCE IS NOT REQUIRED BY THIS CONTRACT.YOU HAVE THE RIGHT TO CHOOSE THE PERSON THROUGH WHOM LIABILITY
INSURANCE !S TO BE OBTAINED.
information to insurance Company or Agent: You give your permission to furnish any wloination about ihe Collateral or any infomation about msuiance poiines
on the Collateral to an insurance agent or company.
Credit Life Insurance,Credit Disability Insurance and Debt Cancellation Coverage (GAP Coverage): If you indicated in Section 8 that you want Optional cred
life insurance. credit disabilty insurance or debt cancellation coverage (GAP coverage? or any combination thereol you agree 10 pay lor such insurance at the
premium shown :s Section B
NO WARRANTIES: THE SELLER MAKES NO REPRESENTATIONS, PROMISES OR WARRANTIES, EXPRESS OF IMPLIED, AS TO THE MERCHAN7TABILI-
TY OF THE COLLATERAL OR WHETHER THE COLLATERAL IS SUITABLE OR FIT FOR THE PARTICULAR PURPOSE INTENDED UNLESS THE SELLEA
HAS DONE SO IN THIS CONTRACT OR IN A SEPARATE WRITTEN AGREEMENT SIGNED 8Y THE SELLER AS THE ORIGINAL SELLER OF THE COLLAT-
ERAL. HOWEVER, IF THE SELLER MAKES AN EXPRESS WARRANTY IN THIS CONTRACT OR IN A SEPARATE WRITTEN AGREEMENT SIGNED BY THE
SELLER OR, WITHIN 90 DAYS AFTER THE DATE OF THIS CONTRACT, THE SELLER ENTERS INTO A SERVICE CONTRACT WITH THE BUYER THAT
APPLIES TO THE COLLATERAL, THE EXCLUSION OF IMPLIED WARRANTIES SET FORTH IN THIS PARAGRAPH DOES NOT EXCLUDE ANY IMPLIED
WARRANTIES THAT MAY EXIST WITH RESPECT TO THE COLLATERAL DURING THE TERM OF THE CONTRACT OR AGREEMENT IN WHICH THE
EXPRESS WARRANTY IS MADE.
Notices: Any notice we have to ove you pursuant te the Uniform: Commercial Coce wit be +
entiied “Your Acdress Alter Receipt of Passessinr af Collateral”
hnowlenge of a chance in your address ang, in that event, the nobee will he reasonat ¥ ¢
Time js of the Essence: You undersiand inal 4!) payments that are required mus! be mace un che Say due
Exercising Our Rights. “Ve can, without notice delay enforcing our dahts Gr exercise Unk bet ol tien: vethoul losing Wem on ware 4 nob ye nave io om. Byes
without waiving it as to the ctheris}
Meaning of Woras: Irth, contract Ihe wares
aGrmun Ors. Sucte sand assigns. Thi

 

  
 

   

 

YOU Cran! by fis

    
   

   

 

   
    

 

     

 

 

    
     
 
  

    

on.D in thersentes
ess we have wets

   
 
 
    

   

        

 

1S. and new hers, @xoreine
SVUACTIS QSShined. t

  

       
       
  
  
 

invalidity
The beth proves: :
Notice of Recission Rights (Option to Cancel): The provisioris of this paragraoh onty apply d you Nave seqned iin
contact (1) You agree io lurnish the Seller any documentation necessary io vedly mfarmalion conlaned in your er
take a tew days for the Seller to verily your credil and assign the contract. In considerainon o
S unable to assign the contract to a Financial Institutien veh whom the Seller requiarly doe:
Seller may elect to rescing the contract (3) It the Sater etects to reseinti contra

Sine ex son. Suct nars All b2 Gee med ar JOON densa mf 7%
contact oF upon any Ging: manner in which actudi hones +s given to you. Upon rece:ci of sucnt you sha alely mature ie w
same condition as when so'u. reasonable wear and lear excepted, and ihe contract shan be deemed resmnded. Tin: Seber Agrees Upon rescie
to restore to you all Consideration received in Connection with the contract, including any trade-in yenicle.i4) If the verucle is nol immediately reiurnes to the
alte: qeving nohice of ihe Seller's election to rescind the contract. you are liable to Ine Seller tor ail expenses incurred by the Salles in cblaining possession ¢
venicie. inclucing altorney’s tees. anc ine Seller has the night to repossess the vehicle as sernitted by law.i5! While the vebice rin your pe Slur al ierms or
the contract. including those related to the use of the vehicle and insurance lor the vehicle are in force and all nsk ol lass or damaae to the vwehicic must be assunierd

   

lohee of rescission sights Aage tof Bot tim
Fappheaton.i2) You aeknewlodge Inari imnay
ou agree that if the Sells

 

 

  
  

     

   

Me

  
                 
 

    
 

    

  

 
Case 19-12871-btob Doc17 Entered 08/29/19 11:50:48 Page 9 of 15

ey wee HP Pes Seon ue ie ~ ter teeter

iS unabie to assian the contract to. a Financial Institunsn vath the Seller raguiany does busmess |
Selle: may elect 10 rescind the contract (3) If the Seller elecis fo rescing the Seller sha!
of the rescission. Sucn notee shall be aeemed given upon denosi af bce in the United Si mail diracied to ¥
comact oF upon aty othe: Manne: in which actual noice ss gwen io you Upan OP Such netite ve vail Mmediateiy 1
same condiuGn as wnen sold. reasonable wear and tear excepted, ard the cont Kall be geemed rescnded The Seller agrees. upo
to restore io you ali consideration received in connection with the contract. including any trade-in vehicle (4) if the vehicle is not immediate rex
after ying nolice of the Seller's electon to rescind the contract, you are hable to the Setier for ail expenses incurred by the Selier in obtaining soss in of ine
vehicle, including attorney's fees. and the Seller has tha fight io repossess the vehicle as pernitted by law, (5) While the vehicle is 17 7Gu" BOSSESss On erms al
ine contract, including those related to the use of the vehicte and insurance ior the vehicle, are in force and all risk of oss or damage tc the wehicie must be assumed
by you You shail immediately pay all reasonable repair costs related} 10 any damage to tne vehicle while ii 1s in your possession or uncer your contre: and unt the
vehicle ts returned to the Seller

NOTICE: ANY HOLDER OF THIS CONSUMER CREDIT CONTRACT IS SUBJECT TO ALL CLAIMS AND DEFENSES WHICH THE CEBTOR COULD ASSERT
AGAINST THE SELLER OF GOODS OR SERVICES OBTAINED PURSUANT HERETO OR WITH THE PROCEEDS HEREOF. RECOVERY HEREUNDER BY
THE DEBTOR SHALL NOT EXCEED AMOUNTS PAID BY THE DEBTCR HEREUNDER,

H you ere buying @ used vehicie with this contract. as indicated in the description of the vehicle on cage 1 of 2, federal regulation may require a special buyer's guide
lo be displayed on the window

   
  
    

      

   

   
  

 

   

  
 

 

THE INFORMATION YOU SEE ON THE WINDOW FORM FOR THIS VEHICLE IS PART OF THIS CONTRACT. INFORMATION ON THE WINDOW
FORM OVERRIDES ANY CONTRARY PROVISIONS IN THE CONTRACT OF SALE.
Assignment: Seller may transfer this contract to another person (“Assignee”), That person will have all Seller's rights, privileges angi reinedies. The Seller may assign
this contract electronically. Contact Assignee about this contract at

Assignee: ____NEVADA WEST FINANCES: Sy

Seller Signs:

pore ees eee eee,
Hie F “0. BOXS 4703 ven = oo. Dates Sh
LAS VEGAS, NV 89193
To induce Assignee to purchase the contract, Seller represents and warrants to Assignee as follows: (a) the contract is genuine and the statements and amounts
inserted herein are correct: (b) the contract and security interest arose entirely from the sale of the Collateral or services described in the contract, or both: {c) the
down payment. if any be shown or page 1 al 2 of this contract. has been received and nc oar therect was advanced directly or indirectly by Seller te Buyer: (d) the
goods and services have been [urnished to the sailisfaction of Buyer and all obligations of warranty to Buyer, either express or implied, have been and will continue
to be fulfilled by Seller; (e) the Collateral or services, or both, have been sold, provided and delivered to and accepted by Buyer; (I) the security interest granted to
Seller in the coniract constitutes a valid first tien an the Collaters! and has been filed cr tecorded according to 'aw te preserve the priority of ach lien: (g) the
Callateral is free and clear ci all liens and encumbrances. except the security interest granted by this contract. (h) the full amount of the stated Total of Payments
remains unpaid; (i) Seiler is the holder of the contract and the security interes in the Collateral free and clear of ail hens and encumbrances and Selier has full power
and authority to assign the same. (j) the ransaction was consummated on the above date set forth in Ihe contract and Buyer did not receive possession of the Collai-
eral prior to the date of consummation: (k) Buyer was furnished 2 completed copy of the contract prior 10 consummation: (I) the Collateral is insured with a company
acceptable to Assignee against physical damage in addition to such other risks as Assignee requires under an insurance policy acceptabie to Assignee: (m) Seller
has not Knowingly communicated to Assignee incorrect inlormation relating to the Buyer's application or credit statement or knowingly failed io communicate
information reiating to such application or credit statement: (n) the tacts set forth in the contract are true: io) Buyer has no defense or counterciain to payment of
the obligation evidenced by the contract: {p} Buyer is or i! more than one, each is no! a minor and has legal capacity to execute this contrac! and 1s dabie thereon.
and (q) Seller has no reason to believe the Buver has ever visiated ény laws concerning liquor or narcotics
in the event any warranty shall be breached or any representation shall be false. Seller Shall, upon demand and respective of whether the contract is then in defaull,
repurchase the contract fram Assignee at a price equal te the unpaid balance of the contract plus accrued interest, or such other amount agreed to by Seller and
Assignee ine separate agreement as m effect on ihe date of such dernand by Assignee. plus any casts ur expenses ul collection, molucing altomey's jees, whether
incurred by Assignee by suit or on appeal or otherwise. Seller waives all defenses that otherwise might have been available oul nothing herein contained shall
oreclude Assignee from enforcing against Seller any other remedies provided by law ior misrepresantalion or breach of warranty. In the event of any arocesdings
commenced by Assignee against Buyer with respect to the contract. services or the Collateral. it Buyer asserts as a defense. setofl or counterciaim any act, omission
or Gefauit by Seller, Seller shail Jorthwith on demand repurchase the contract for the amount set forth above. The Provisions of this assignment shall be binding or
the heirs, representatives. successors and assigns of Selier and shall inure to the benefit of the successors and assigns of Assignee. The above assignment
provisions apply anc are in addition to any obligations of Seller as provided in the paragraph below endorsed by Seller.

1. RECOURSE: Seller absolutely and unconditionally quarantees the prompt payment of either the total unpaid amount of the tract and any accrued interest or
such other amount agreed to by Seller and Assignee in a Separate agreement, logether with all costs, expenses and reasorfabl attorney's fees incurred in the
collection of said amount. Seller waives all defenses arising by reason of any failure to give notice of acceptance of this guaranty Or detauli of Buyer, or arising by
reason ol any extension of time given to Buyer, or by reason of any failure by Assignee to pursue Buyer or the Collateral or other property of Buyer or to resort to
ather security or remedies which may be available, and waives any and all defenses arising out of the, torzelalionship. 4%) +

ee Yen a

2. REPURCHASE: In the event ‘Seotaun by the Buyer under any of the lerms or conditions of the contract, Seller will repossess and repurchase the Collateral ot.
i the Collateral has already been repossessed. Seller will repurchase the Collateral at the place of repossession or recavery.The Collateral wil! be repurchased in
any event AS |S. ata price equal to the ihen unpaid balance of the contract ang any accrued interest. or such other amouni agreed Io by Seller ang Assignee ne
separate agreement as in effect as of the default. together with all costs, expenses and reasonable attorney's fees incurred by Assianee in the collection of said
amount. Seller waives all defenses arising by reason of any lailure to give notice of acceptance of this agreement or default of Buyer or arising by reason of
exiension of time given to Buyer. or by reason oi any failure by Assignee to pursue Buyer or the Collateral or other property of Buyer or te resort to other security or
remedies which may be available, and waives all cther defenses that might otherwise have been availiable. At the time of repurchase, Seller snail pay to Assignee
ihe purchase price in cash and Assignee may reassign to Seller wilhoul recourse and without warranties. express of implied. al! lille retention or lien inginuments
and all contracts or promissory noles which Assianee then holds upon such Collateral.

Seller — By
Titles So - . ____ Date _ = oe
3. LIMITED ENDGRSEMENT: is the event ol deiaun of Buyer before Buyer shail have oaic the first | Ss Stallments under the foregoing
contraci. Assignee may reassign ihe contract to Seiler and Seller agrees, upon tender of such reassignment and in consideration itereot to pay to Assignee either
the then unpaid balarice of the contract and any accrued interest. or such other amount agreed to by Seller and Assignee in a sanarale agreement as in effect as of
ihe reassignment, togeiher with ail costs, exoenses and masonabic attorney's tees imcurred in tne collechon cl said amount. Seller waives all defenses arising by
reason o! any failure io give notice of acceptance of this agreement o¢ defaull of Buyer, or arising by reasen of any extension of time given tu Buyer. or by reasor
of any failure by Assignee to pursue Buyer or the Callateral or other property of Buyer ar to resort lu other secunty or remedies which may be available, and Selier
waives any other defenses that might otherwise have been available.

Seller aos Se Ee

Title: wee : ee «Dt
4. WITHGUT RECOURSE: This assignmeni shall be without recourse against Seller except for such obligations as are set fori in the assiqnment above.
Seller: SES Se ee BY
Title: sats Seng is pee iis ie .-. Date

SAIZN-NV 11/12 PAGE 2

 

 

  

 

 
    
       

 

 

 

 

 
  

 

oe —By sai

 

 
Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 10 of 15

EXHIBIT “2”
Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 11o0f15

 

CERT iFICATE OFT TLE
YEAR MAKE MODEL VEHICLE BODY

2009 FORD MUSTAN POP Nvoo9429982
ODOMETER MILES ODOMETERBRAND FUELTYPE EMPTYWY GROSSWT
_ 71126 ACTUAL MILES G
- 04/7/2017 VEHICLE BRANDS

MAIL TO

NEVADA WEST FINANCIAL

PO BOX 94703

LAS VEGAS NV 89193-4703
es

SOWINER| ) NAME AND ADDRESS
HENSGNILISA ANN,

< LIENHOLDER NAME AND ADDRESS
oS INEVADA WEST FINANCIAL

paePO BOX 94703

BLAS VEGAS NV 89195-4703

 

SIGNATURE OF AUTHORIZED AGENT

 

FEDERAL AND STATE LAW REQUIRES THAT YOU STATE THE MILEAGE IN CONNECTION WiTH THE TRANSFER OF OWNERSHIP. _
“| FAILURE TO COMPLETE OR PROVIDING A FALSE STATEMENT MAY RESULT IN FINES AND/OR IMPRISONMENT.
ie The undersigned hereby certifies the vehicle described in this title has been transferred to the following buyer(s):

= PRI RINTED. (ME OF AGENT AND COMPANY

 

Nevada Driver's License or identification Nom ser

 

; Printed Full cul Flaine of Buyer Nevada Driver's License or Identification Number

 

A Street Address City State Zip Code
i certify to the best of my knowledge the odomete: reading is the actua! mileage of the vehicle unless one of the following is checked. "oe Sine
a ts mileage stated is in axcess of its meshani-al limits. ce fo ce teh So
[rents | © The odometer reading is not the actual mileage. WARNING: ODOMETER DISCREPANCY
Exempt ~ Model year over 9 years old .

 

ODOMETER READING

 

ignature of Seller(s)/Agent/Dealership Printed Name cf Selleris/Auent/Dezlership
1 | am aware of the above odometer certification made by the seller/agent Deeater License Number Date of Sale :

 

 

M Signature of Buyer ‘Printed Full Legal Name of Buyer

ACCORDING TO THE RECORDS OF THE DEPARTMENT OF MOTOR CONTROL NUMBER
faeN\ VEHICLES,.THE PERSON NAMED HEREON IS THE OWNER OF THE
, 4 VEHICLE DESCRIBED ABOVE, SUBJECT TO LIEN AS SHOWN. 3925580

 

 

 

 

 

(THIS iS NOT A TITLE NUMBER)

 
Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 12 of 15

EXHIBIT “3”
Oo oOo ~

10
11
12
13
14
15
16
17
18
19
20
21
oe
23
24
25
26
27
28

 

 

Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 13 of 15

The Law Offices of Christine A. Roberts PLLC
Christine A. Roberts, Esq.

Nevada Bar No: 6472

3815 S. Jones Blvd. Suite 5

Las Vegas, NV 89103

Telephone: (702) 728-5285

Email: christine(@crobertslaw.net

Attorneys for HLS of Nevada LLC dba Nevada West Financial

UNITED STATES BANKRUPTCY COURT
District of Nevada

In Re CASE NO.: BK-S-19-12871-BTB

LISA ANN HENSON Chapter 7
Debtor.
[PROPOSED] ORDER GRANTING
MOTION FOR RELIEF FROM
AUTOMATIC STAY

Hearing Date: October 8, 2019

Hearing Time: 10:00 a.m.

See ee ee Ne ee ee et ee Se ee ee

 

Creditor, HLS of Nevada LLC dba Nevada West Financial of the above-entitled
bankruptcy Estate (“the Creditor”), by and through its attorney Christine A. Roberts, Esq. of The
Law Offices of Christine A. Roberts PLLC, the Motion for Relief from the Automatic Stay having
come on for hearing on October 8, 2019, at the hour of 10:00 a.m., and no other appearances noted
on record, and the Court being well and sufficiently satisfied, orders the following:

IT IS HEREBY ORDERED that the Motion is granted;

oO we
346400-v1

 
oO CO NN DB

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 14 of 15

IT IS FURTHER ORDERED that Creditor, HLS of Nevada LLC dba Nevada West
Financial (“Creditor”) has relief from the automatic stay pursuant to 11 U.S.C. Section 362(d) to
pursue all legal remedies relevant to a 2009 Ford Mustang Vin # 1ZVHT80N0951261 51
automobile, including but not limited to, initiating or continuing with any repossession actions;

IT IS FURTHER ORDERED that this order shall remain binding in the event the case is
converted.

IT IS SO ORDERED.

Submitted by:

 

Dated this day of October 2019

 

 

CHRISTINE A. ROBERTS, ESQ.

LAW OFFICES OF CHRISTINE A. ROBERTS
3815 S Jones Blvd. Suite 5

Las Vegas, NV 89103

Attorney for HLS of Nevada LLC dba Nevada
West Financial

 

 

 

346400-v1

 
ao ns DN

\O

10
1]
2
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

Case 19-12871-btb Doc17 Entered 08/29/19 11:50:48 Page 15o0f15

LOCAL RULE 9021 DECLARATION

In accordance with LR 9021, counsel submitting this document certifies that the order
accurately reflects the Court’s ruling and that:

[-] The court has waived the requirement set forth in LR 9021(b)(1).

[_] Debtor appeared at the hearing; Debtor did not file an objection to the motion. Debtor

waived signature.

[_] I have delivered a copy of this proposed order to all counsel who appeared at the hearing,
and any unrepresented parties who appeared at the hearing, and each has approved or disapproved the
order, or failed to respond, as indicated below [list each party and whether the party has approved,
disapproved, or failed to respond to the document]:

[_] I certify that this is a case under Chapter 7 or 13, that I have served a copy of this order
with the motion pursuant to LR 9014(g), and that no party has objected to the form or content of the

order.

Dated: LAW OFFICES OF CHRISTINE A. ROBERTS

By: /s/Christine A. Roberts
CHRISITNE A. ROBERTS, ESQ.
Attorney for Creditor, HLS of Nevada
LLC dba Nevada West Financial

346400-v1

 
